Title: Resolutions of Officers regarding the Royal Proclamation of 1763, 15 September 1772
From: Washington, George
To: 



Fredericksburg 15th Septr 1772

We the Subscribers Commissioned Officers who had the honour to serve his Majesty in the late War in America, having met to consider of a proper method to obtain the Lands granted to us by his Majestys Proclamation bearing date at St James’s the 7th day of October 1763 and published by Govr Fauquier by his Proclamition bearg date at Williamsburg the 12th day of Jany 1764 have come to the following Resolutions.
First. By the Terms of said Proclamation we are restricted from acting in this affair for any absent Officers, the Personal appearance of each claimant before the Govr of the Provence being necessary to ascertain his Title such absent Officers however who choose to join us are at liberty notwithstanding to do so at our next meeting to be held at this place on Monday the 23d off Novr next.
Second. The Sum of three pounds Cury is at our next meeting to be deposited in the hands of Messrs Woodford & Weeden for each thousand Acres which we severally claim by his Majesty’s Proclamation, to be employed in defraying such expences as the discovery and Surveying of our Lands may require.
Third. Together with Messrs Woodford & Weedon we appoint the following Subscribers who reside in this neighbourhood to act for us in this affair, to wit, Messrs Dangerfield, Buckner, Duncanson[,] Chew & Mercer whom we empower to meet as often as they think necessary and give Instruction’s to proper persons to be employd in Surveying the Lands; by their Orders the necessary Sums are to be disbursed and we hereby oblige ourselves to pay into the hands of Messrs Woodford and Weedon on demand such sums of money as the said Gentlemen or a Majority of them shall find necessary to defray any future contingent expences that may arise in the prosecution of this affair.
Fourth. If any Subscriber fails to deposit the first mentiond

Sum or to comply with the requisition of the Treasurer’s as above mentioned such Gentlemen is to be considered as having alter’d his Intention of Prosecuting this Affair and gives up his claim to any advantage from our proceedings.
Fifth. Nor being sufficiently informd what Lands on the Waters of the Ohio are already appropriated, we defer to our next meeting the consideration of the most proper place to begin our Surveys.


Go: Washington
Wm Woodford


Wm Peachy
Larken Chew


Hugh Mercer
LeRoy Griffin


Wm Buckner
Holt Richardson


Thos Bullett
Wm Bradley


Wm Dangerfield
James Duncanson


Geo. Weedon
John Stadler


